Exhibit 10.20

Western Alliance Bancorporation

Annual 2012 Bonus Plan

Parent and All Affiliate Banks

OBJECTIVE: The purpose of this Annual Bonus Plan is to provide incentives and
rewards for superior performance in order to attract and retain highly qualified
team members and to maximize financial performance so that Western Alliance
Bancorporation (WAL) will meet and exceed its goals.

ELIGIBILITY: Team members (except those on special incentive plans, such as; RE,
WAL Equipment Finance, Shine Investment Services, Alliance Association Financial
Services, Treasury Management and several individual plans) who are employed by
WAL as of January 1st of the Plan Year. Bonuses for team members hired after
January 1st but on or before September 30th of a Plan Year will be prorated.
Team members hired after September 30th may be eligible the following Plan Year.

EFFECTIVE DATE: January 1, 2012. This Plan supersedes all others before it and
for 2012 there will be one plan for the Company.

FREQUENCY OF AWARDS: Awards will be paid annually within 90 days after the end
of the Plan Year. Participants must be employed at the payment date to receive
any bonus compensation under this Plan.

PLAN ADMINISTRATOR: WAL Compensation Committee will administer and approve the
Plan annually. The day to day details of the Plan will be monitored by an
internal committee made up of WAL Chief Executive Officer, President/COO, Chief
Financial Officer, and Chief Administrative Officer.

HOW THE PLAN WORKS: Subject to the terms of the Plan, bonus calculations will be
based on the following factors: 1) Earnings Per Share, 2) Credit Quality, 3)
Organic Deposit Growth, 4) Organic Loan Growth, and 5) QUALITY Control.

A Target bonus percentage expressed as a percent of Base Salary will be
established for each Participant. A payout at the maximum level requires
outstanding performance for the year in all components of the Plan.

Base Salary is defined as the Participant’s actual salary earned for the year
which includes pay for regular hours worked plus paid holiday, sick, and
vacation hours; earnings received while on a Leave of Absence are not included
in this calculation.

 

  A. Earnings Per Share Performance is weighted 50%

This portion of the bonus will be calculated based on WAL performance in
Earnings Per Share

The Earnings Per Share calculation is determined by what is acceptable within
general accounting principle guidelines.

 

CHART FOR EARNINGS PER SHARE RESULTS IS 50% OF TARGET

WAL Performance Earnings Per Share Results

   Percent of Target Paid (EPS)

Less than < .45

   No Bonus paid

Between .45 to .51

   75% to 100%

Between .51 to .63

   100% to 150%

 

  B. Credit Quality is weighted 20%

This portion of the bonus will be calculated using the Net Charge Off ratio
(weighted 10%) and Non-Performing Asset ratio (weighted10%).

 

  a. Net Loan Charge Offs for the year divided by Average Loans Outstanding for
the year equal the Net Charge Off Ratio



--------------------------------------------------------------------------------

  b. The Non Performing Asset ratio is the average of 4 quarter end ratios of
NPA’s divided by total Average assets

 

WAL Credit Quality Performance     

Net Charge Offs

   Percent of Target Bonus Paid

>1.2%

   No Bonus Paid

<1.2% to 1.0%

   75% to 100%

<1.0% to .6%

   100% to 150%

 

NPA’s

  

>3.0%

   No Bonus paid

<3.0% to 2.5%

   75% to 100%

<2.5% to 1.50%

   100% to 150%

 

  C. Organic Deposit Growth is weighted 10%

 

  1. As soon as possible after the end of the Plan Year, the Finance Department
will measure the Actual Organic Deposit Growth results for WAL. Adjustments may
be made to these calculations to account for windfalls, etc.

 

  2. Following are the definitions/calculations on which this portion of the
bonus will be based:

 

  a. A calculation will be made for the WAL Growth in Organic Deposits (10% of
target).

 

  b. Organic Deposits will be calculated on organic growth and will not include
increases in deposits acquired by acquisition or wholesale means.

 

  c. Calculation: The percent of Target bonus paid for Organic Deposit Growth
will be calculated based on the following schedule:

 

CHART FOR ORGANIC DEPOSIT GROWTH 10% OF TARGET

WAL Performance Organic     

Deposit Growth

   Percent of Target Paid (Organic Deposits)

Less than <5%

   No Bonus paid

Between 5% - 8%

   75% to 100%

Between 8% - 14%

   100% to 150%

 

  3. In order to receive more than 100% of the Organic Deposit growth portion of
the bonus:

 

  a. WAL must achieve a growth equal to or more than 8% in Organic Deposits to
pay more than 100% for the goal being measured, and

 

  b. Participant must meet individual goals in this respective area.

D. Organic Loan Growth is weighted 10%

This portion of the bonus will be calculated based on WAL performance in Organic
Loan Growth.

 

  Loans Growth

 

  1. As soon as possible after the end of the Plan Year, the Finance Department
will measure the Actual Loan results for WAL. Adjustments may be made to these
calculations to account for windfalls, etc.

 

  2. Following are the definitions/calculations on which this portion of the
bonus will be based:

 

  a. A calculation will be made for WAL Growth in Total Loans (10% of target).

 

2



--------------------------------------------------------------------------------

  b. Loans will be calculated on organic growth and will not include increases
in loans acquired by acquisition.

 

  c. Calculation: The percent of Target bonus paid for Loan will each be
calculated based on the following schedule:

 

CHART FOR ORGANIC LOAN GROWTH 10% OF TARGET

WAL Performance Organic     

Loan Growth

   Percent of Target Paid (Organic Loans)

Less than <5%

   No Bonus paid

Between 5% - 8%

   75% to 100%

Between 8% - 14%

   100% to 150%

 

  3. In order to receive more than 100% of the Loan growth portion of the bonus:

 

  a. WAL must achieve a growth to or more than 8% in Loans to pay more than 100%
for the goal being measured, and

 

  b. Participant must meet individual goals in this respective area.

 

  E. Quality Control is weighted 10%

 

  1. The effectiveness of the Company’s quality control will be evaluated based
upon regulatory examinations and internal audits.

 

  2. Quality Control will be measured in the following two areas:

 

  a. All Regulatory Examinations (5%)

 

  b. Internal Audits (5%)

 

  3. The maximum pay out on this quality control is 100%

 

  4. Quality Control performance will be measured and assessed by the WAL Audit
Committee

 

  F. Other Calculation Provisions

 

  1. All participants below the level of Vice President will be paid out
according to the bonus formula

 

  2. All Vice Presidents and above (excluding members of the Executive
Management Committee) will be evaluated at the end of the plan year. Based upon
these evaluations, participants final bonus payout will range from 75% to 125%
of overall payout.

 

  3. Each officer will be evaluated in the following areas:

 

  a. Ability to Work within a Team setting

 

  b. Initiative/Proactive

 

  c. Customer Service Focus

 

  d. Commitment to Quality

 

  e. Planning/Organization

 

  f. Leadership

 

  i. Strategic Thinking

 

  ii. Mentoring

 

  iii. Communication

 

  iv. Development

 

  4. Participants must meet individual loan and organic deposit production
goals, if assigned, or their total bonus may be reduced or eliminated.

 

  5. A participant’s bonus may be reduced or eliminated if, in the discretion of
Management, i) the department’s loan review and/or audits are rated below
satisfactory and/or not adhering to safety, soundness, and approved operational
procedures, ii) any participant, their branch or department earns a rating of
less than “Satisfactory,” iii) the department’s credit underwriting and/or
portfolio management practices are rated below “Satisfactory” and/or not
adhering to safety and soundness, or iv) the participant, their branch or
department has not contributed adequately to the financial results attributed to
them.

 

3



--------------------------------------------------------------------------------

G. Other Administrative Provisions

 

  1. This is a discretionary bonus plan and, in order to receive payment of any
bonus under this Plan, the participant must be eligible and employed by WAL
through the end of the year.

 

  2. Designation as a participant in the Plan does not create a contract of
employment for any specified time, nor shall such act to alter or amend WAL’s
“at-will” policy of employment.

 

  3. If any participant’s performance is rated as falling below job expectations
or as less than satisfactory at any time during the Plan Year, or if the
participant is subject to any written disciplinary action, the bonus payment
will be reduced or eliminated.

 

  4. A change in officer title occurring during the year will create a proration
based upon the number of months in each position.

 

  5. Awards will be paid through the normal payroll process to participants. All
awards will be subject to applicable taxes. Awards do not constitute commissions
or additional wages, and participants have no vested interests in the benefits
of the Plan, except as expressly provided for herein.

 

  6. Awards under this Plan will be used in calculating covered earnings for
benefit purposes for the 401(k) and Life Insurance Plans but not for Long Term
Disability Insurance.

 

  7. Timely and accurate completion of all business plans, reports, budgets and
other planning exercises is required for payment under the Plan.

 

  8. Acknowledgment from the HR Department that offices and officers have
conformed to bank policy in timeliness of annual reviews, controllable turnover,
and all other areas of HR administration is required for payment under this
Plan.

 

  9. Performance measurements and statistics will be based on calculations
completed by the Finance Division of WAL. Any questions about the results or the
bonus calculations must be submitted to the Plan Administrator within 30 days
after the calculations have been completed and published, after which time no
inquiries will be considered.

 

  10. Management retains the right in its sole discretion to adjust bonuses to
reflect non reoccurring gains or losses.

 

  11. This Plan is governed and interpreted by the Plan Administrator, whose
decisions shall be final. This is a discretionary program and the Plan
Administrator or the Board of Directors of WAL reserves the right to terminate
or alter this bonus program at any time.

 

  12. Participants are eligible to participate in only one annual bonus plan
(could also be paid out quarterly), and Management has the discretion to assign
any team member to the particular plan it deems appropriate.

 

  13. The intent of WAL Management is to fairly reward team members for adding
value to the Company. If any adjustments need to be made to allow this Plan to
accomplish its purpose, the Incentive Compensation Committee in its sole
discretion can make those adjustments.

 

  14. It is the intention of the Committee that the grants under the 2012 Annual
Bonus Plan to Covered Employees shall be qualified performance-based
compensation within the meaning of Code Section 162(m) and regulations
thereunder, as allowed by the 2005 Stock Incentive Plan.

 

4



--------------------------------------------------------------------------------

Sample Calculation:

1. WAL Earnings Per Share Growth Performance is weighted 50%

 

Earnings Per Share Growth Performance

   WAL

EPS achieved

   .51

% of EPS Target Bonus Paid

   100%

See table on page 2

  

2. WAL Credit Quality Performance is weighted 20%

 

Credit Quality Performance 10%

   WAL

Net Charge Offs achieved

   1.0%

% of Goal Paid

   100%

 

Credit Quality Performance 10%

   WAL

NPA percentage achieved

   2.5%

% NPA Goal Paid

   100%

See table page 2

  

4. WAL Organic Deposit Growth Performance is weighted 10%

 

Organic Loan Growth

   WAL

Deposit Growth Achieved

   14%

Loan Growth Target Paid

   150%

See table page 2

  

5. WAL Organic Loan Growth Performance is weighted 10%

 

Organic Loan Growth

   WAL

Loan Growth Achieved

   14%

Loan Growth Target Paid

   150%

See table page 3

  

6. WAL Quality Control factors are weighted 10%

 

  •  

Regulatory Examines (5%) WAL Audit Committee determined PASS

  •  

Internal Audits (5%) WAL Audit Committee determined PASS

 

  Passed at the 100% level for example purposes

Example Paid under WAL Annual Bonus

 

Participant has a base salary of $60,000

Target Bonus of 8%

Target Bonus - $4,800.00

 

EPS

  Credit
Quality   Deposit
Growth   Loan
Growth   Quality
Control $4,800   $4,800   $4,800   $4,800   $4,800 X50%   X20%   X10%   X10%  
X10% $2,400   $960   $480   $480   $480 X100%   X100%   X150%   X150%   X100%
$2,400   $960   $720   $720   $480

Total Payout is $2,400 + $960 + $720 + $720 + $480 =$5,280

 

5